Citation Nr: 9923020	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  95-07 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for a back disability claimed to have been incurred or 
aggravated as a result of Department of Veterans Affairs (VA) 
medical treatment during a halfway house hospitalization from 
May 22, 1991, to November 5, 1991.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





REMAND

The veteran had active service from February 1971 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 1995.  The case was remanded in March 1998; 
however, due to a supplemental statement of the case 
indicating that the RO applied an incorrect legal standard in 
the adjudication of this case, as well as an inadequate 
examination, the case must again be remanded for additional 
development.  Stegall v. West, 11 Vet.App. 268 (1998) (a 
remand "confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders.")  

Compensation is payable for additional disability resulting 
from disease or injury suffered as a result of VA 
hospitalization.  38 U.S.C.A. § 1151 (West 1991 & Supp. 
1996); 38 C.F.R. § 3.358 (1998).  In determining whether 
additional disability is present, compensation is precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the injury, or aggravation thereof, 
from VA hospitalization or medical or surgical treatment, or 
(3) is the continuance or natural progress of diseases or 
injuries for which VA hospitalization or medical or surgical 
treatment was authorized, or (4) is the certain or near 
certain result of the VA hospitalization or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(3) (1998).  Where a 
causal connection exists, there is no willful misconduct, and 
the additional disability does not fall into one of the 
above-listed exceptions, the additional disability will be 
compensated as if service connected.  Id.  Although the 
statute was amended, effective in October 1997, to require 
negligence on the part of the VA, the veteran's case is not 
affected by that amendment.  See 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1997).  Thus, it must be emphasized that, 
contrary to the supplemental statement of the case provided 
in January 1999, fault or unforeseeability is not required to 
establish benefits pursuant to 38 U.S.C.A. §  1151 for claims 
filed prior to October 1997.  

The veteran contends that he injured his back on August 13, 
1991, while lifting weights, during a hospitalization in a 
halfway house from May 1991 to November 1991.  Records of 
that hospitalization show that on August 13, he was seen 
complaining of left lower quadrant pain.  In addition, on 
September 23, 1991, the veteran was seen with the complaint 
of back pain for the first time in two years.  Although he 
"had been playing basketball," there is no explicit mention 
of an injury, and on October 3, 1991, it was noted that there 
had been "no trauma."  He continued to complain 
occasionally of back pain subsequent to his hospitalization, 
and in June 1992, he underwent lumbar laminectomy for disk 
and foraminal stenosis.  Notwithstanding this surgery, he has 
continued to experience back problems.  

The case was previously remanded, in part, to afford the 
veteran an examination to determine whether the veteran 
sustained injury during the hospitalization which resulted in 
additional injury.  However, the examiner noted that 
sufficient records had not been available.  The history 
provided by the veteran was that he had been in service from 
1970 to 1972, and that he had injured his back while in a VA 
hospital.  The examiner concluded:  "As best I can tell, I 
feel that this is all related to his original injury and 
related to the injury in 1970-1972."  The "original 
injury" is not identified.  In order to clarify this 
ambiguity, the file must either be referred to the same 
examiner for review, or an additional examination must be 
conducted, with the examiner having reviewed the claims file.  

In connection with a determination as to whether the veteran 
sustained additional disability during the hospitalization, 
and if so, whether the basketball game or weight lifting 
constituted an activity which may be construed to be the 
"result of hospitalization," attention is drawn to exercise 
recommendations noted during the hospitalization at issue, in 
light of a Precedent Opinion of the VA Office of General 
Counsel, which was issued in response to the question:  

Do the provisions of 38 U.S.C. § 1151 
authorizing monetary benefits for 
disability incurred as the "result of 
hospitalization" apply to disabilities 
incurred during hospitalization but which 
are unrelated to a program of medical 
treatment?

The holding of the opinion, in pertinent part, is as follows:

An injury incurred due to recreational 
activity may be considered a result of 
hospitalization where VA requires or 
encourages participation in the activity, 
administers or controls the activity, or 
facilitates the activity in furtherance of 
treatment objectives.  

VAOPGCPREC 7-97,  21 (Jan. 29, 1997).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Finally, again, the RO is reminded that the Court 
has found that a REMAND "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet.App. 268 
(1998).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The claims file should be referred to 
the examiner who examined the veteran on 
July 14, 1998, if available, to the 
matters set forth below, in light of his 
earlier examination.  If that examiner is 
not available, or believes that an 
additional examination is indicated, the 
veteran should be scheduled for a VA 
examination.  The matters which must be 
determined are (1) whether the 
"additional disability"(incurred or 
aggravated) to the low back disability as 
a result of injury sustained in 
conjunction with VA medical treatment 
during a VA hospitalization in a halfway 
house from May 22, 1991, to November 5, 
1991, specifically, while weight lifting 
on August 13, 1991, or during a basketball 
game in September 1991, and, if so, (2) 
whether any such "additional disability" 
was or was not causally related to VA 
hospitalization or medical or surgical 
treatment, or (3) whether the "additional 
disability" was merely coincidental with 
the injury or the continuance or natural 
progress of a preexisting disorder.  In 
deciding whether there was a causal 
connection, the examiner is advised that 
an injury incurred due to recreational 
activity may be considered a result of 
hospitalization where VA encourages 
participation, administers, or facilitates 
the activity in furtherance of treatment 
objectives.  VAOPGCPREC 7-97,  21 (Jan. 
29, 1997).  Finally, the current 
diagnosis(es) should be provided.

In order to facilitate the above, the RO 
must provide the examiner with the claims 
folder for review, particularly of the 
following items of evidence, or, at a 
minimum, copies of the following items of 
evidence should be furnished to the 
examiner:
? Records of a hospitalization in East 
Ridge Community Hospital from October 
1984 to November 1984;
? The summary of a VA hospitalization 
from April to May, 1991;
? All available records of the VA 
hospitalization from May 22, 1991, to 
November 5, 1991, to particularly 
include:
--the hospital summary, 
--progress notes dated August 13, 
August 15, September 23, September 25, 
and October 3, 1991, and
--X-ray reports dated August 15 and 
October 3, 1991;
? Records of the veteran's VA treatment 
between his discharge in November 1991 
to his hospitalization for surgery in 
May 1992, including:
--a consult in December 1991, 
--outpatient records dated from 
February to April, 1992, 
--a summary of a hospitalization from 
March to April 1992, and 
--records of a hospitalization from May 
11 to May 14, 1992; and
? records of the veteran's 
hospitalization from May 31 to June 16, 
1992, including the hospital summary 
and the operative report;
? the report of the July 14, 1998 report 
and July 31 addendum;
? a copy of this REMAND.

It should be emphasized to the examiners 
that the law effective in this case does 
not require negligence, and, therefore, 
"fault," "foreseeability," or any other 
matter involving medical "negligence" is 
not at issue.  Moreover, the standard of 
certainty required is whether it is at 
least as likely as not that an injury 
resulting in additional disability 
occurred.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the reports.  The examiner should 
provide the complete rationale for all 
conclusions reached, as such is essential 
to the Board's determination. 

2.  The RO should notify the appellant 
that he may submit additional evidence and 
argument in support of his claim. 

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete or 
inadequate, appropriate corrective action 
should be taken.  

4.  Thereafter, the RO should determine 
(1) whether the veteran sustained an 
injury to the low back during the VA 
hospitalization from May to November, 
1991, specifically, while lifting weights 
in August 1991, or while playing 
basketball in September 1991; (2) whether 
any such injury was the result of VA 
hospitalization; and (3) whether any 
additional disability was incurred as a 
result of the alleged injury, with 
reference to 38 U.S.C.A. § 1151 (West 1991 
& Supp. 1996) and 38 C.F.R. § 3.358.  In 
determining (2) whether the claimed injury 
was the result of VA hospitalization, the 
RO should consider whether the activity 
was an activity in which the veteran was 
encouraged or required to participate, 
administered or controlled by the VA, or 
facilitated in furtherance of treatment 
objectives.  Again, it is emphasized that 
"fault," "foreseeability," or any other 
matter involving medical "negligence" is 
not at issue.  If the decision is adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case which provides 
citation to the applicable legal 
authority, and a discussion of the facts 
of the veteran's case, and afforded an 
opportunity to respond. 

After completion of the requested development, the case should 
be returned to the Board for appellate consideration, if 
otherwise in order.  While regretting the delay involved in 
again remanding this case, it is felt that to proceed with a 
decision on the merits at this time would not withstand Court 
scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












